UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7002




In Re:   LAZARO ALVARDO RAMIREZ, JR.,




                                                          Petitioner.



         On Petition for Writ of Mandamus.   (4:05-cr-00009)


Submitted:   October 18, 2007             Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lazaro Alvardo Ramirez, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lazaro Alvardo Ramirez, Jr., petitions for a writ of

mandamus, alleging the district court unduly delayed acting on his

28 U.S.C. § 2255 (2000) motion to vacate, as it had neither

summarily dismissed the motion nor ordered the Government to file

a response.     He seeks an order from this court directing the

district court to act.    Our review of the docket sheet reveals that

the district court has now ordered the Government to respond to the

motion.    Accordingly, because the district court has now taken

significant action in Ramirez’s case, we deny the mandamus petition

as moot.   We grant Ramirez’s motion to proceed in forma pauperis.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -